Citation Nr: 0929190	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  07-32 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Network Authorization and 
Payment Center 
in Fort Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement for private medical 
services the Veteran received at Great Falls Clinic in Great 
Falls, Montana on January 11, 2006, and on March 27, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1962 to October 1966 and from February 1967 to 
October 1983.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from June 2006 and July 2006 
decisional letters from the Department of Veterans Affairs 
(VA) Network Authorization and Payment Center (NAO) in Fort 
Harrison, Montana.  The June 2006 decisional letter denied 
payment/reimbursement for private treatment the Veteran 
received on January 11, 2006, and the July 2006 decisional 
letter denied payment/ reimbursement for private surgery the 
Veteran underwent on March 27, 2006.  In June 2009, a 
videoconference hearing was held before the undersigned.  A 
transcript of the hearing is associated with the Veteran's 
claims file.  

The appeal is REMANDED to the NAO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

At the June 2009 videoconference hearing, the Veteran and his 
spouse testified that he first sought treatment for a nasal 
disability in October 2005.  Since the VA Great Falls 
Outpatient Clinic did not have an otolaryngologist (ENT 
specialist) on staff, his VA physician referred him to a 
private physician, Dr. J.A.S (at the Great Falls Clinic).  
The Veteran's first appointment with Dr. J.A.S. was on 
October 24, 2005.  During this appointment, Dr. J.A.S. 
indicated that a CT scan of the Veteran's nose was necessary 
for proper assessment and treatment.  The Veteran returned to 
the VA Great Falls Outpatient Clinic for this diagnostic 
test, and a follow-up appointment was scheduled with Dr. 
J.A.S. for December 5, 2005.  It was at this appointment that 
Dr. J.A.S. recommended the Veteran have surgery on his nose.  
The Veteran returned to the VA Great Falls Outpatient Clinic 
and informed his VA physician that he would need blood work 
and an EKG performed before he could have the recommended 
surgery.  The Veteran testified that the blood work and EKG 
were completed at the VA clinic, and that his VA physician 
told him having the surgery would improve his quality of 
life.  The Veteran met with Dr. J.A.S. on January 11, 2006, 
for a pre-operation appointment, and the procedure took place 
on March 27, 2006.  The Veteran stated he did not meet with 
his VA physician in between the two appointments.  The 
Veteran's spouse testified that the nurses at the VA Great 
Falls Outpatient Clinic advised them that the Veteran's 
surgery would be covered/authorized.  She also testified 
that, historically, the procedure for getting private 
treatment authorized by the VA was as follows: a request for 
treatment would be made, the Veteran's VA physician would 
make all the necessary arrangements for such treatment 
(including gaining authorization from VA), and then the 
Veteran would be notified that his request for private 
treatment had been approved.  He did not have to complete any 
paperwork, nor did he schedule his own appointments with Dr. 
J.A.S/Great Falls Clinic.

The evidence of record includes October 2005 to March 2006 VA 
outpatient treatment records from the VA Montana Health Care 
System showing that in October 2005, a ENT consult was 
requested as the Veteran had chronic rhinitis and over-the-
counter medication was not helping.  The Veteran was 
scheduled to see Dr. J.A.S. on October 24, 2005.  Two days 
later, another consult was requested.  It was noted that the 
Veteran had attended his ENT consult and that the ENT 
specialist had requested that the Veteran have a CT of his 
paranasal sinuses and then a follow-up appointment with 
films.  The CT scan was completed in November 2005, and a 
follow-up appointment was authorized.  In December 2005, the 
Veteran presented for a routine physical examination with his 
primary care physician.  It was noted that the Veteran was 
"[p]lanning nose surgery with private [doctor] at [Great 
Falls Clinic] under referral from VA."  Two weeks later 
later, the following addendum was added to this treatment 
record, "[N]ote from [Dr. J.A.S.].  [The Veteran] apparently 
has some chronic axillary sinus disease and ethmoid disease 
on the right.  Also a deviated septum and septoplasty with 
partial resection of turbinates was recommended.  Final 
decision to be made after CT from VA is reviewed."  In March 
2006, the Veteran presented for follow-up treatment relating 
to his back.  The Veteran reported that he would be having 
nose surgery in two weeks.

The Board finds that additional development is necessary to 
ascertain how the Veteran was scheduled for the January 11, 
2006, appointment and March 27, 2006, surgery, and whether 
services rendered on these treatment dates were pre-
authorized by VA.  Specifically, the NAO should secure for 
the record a full copy of the Veteran's records from the 
Great Falls Clinic (Dr. J.A.S.); these records should include 
both his treatment records and any authorizations/comments 
that Great Falls Clinic may have received from VA regarding 
the Veteran's treatment at that facility.  The NAO should 
also undertake additional development for records related to 
treatment the Veteran may have received both prior to and 
immediately following his nose surgery (on March 27, 2006) at 
the VA Great Falls Outpatient Clinic.  Of particular interest 
are any records relating to and/or requesting that the 
Veteran have blood work and an EKG performed in preparation 
for such surgery.  

Accordingly, the case is REMANDED for the following:

1. 	The NAO should secure for the 
record copies of the reports of all 
treatment the Veteran has received for 
nasal disability (records of which are not 
already associated with the claims file); 
he must provide any releases necessary for 
VA to secure such records.  The NAO should 
specifically obtain a copy of the 
Veteran's complete records from Dr. 
J.A.S./Great Falls Clinic, to include any 
treatment records and any records 
pertaining to payment and/or VA 
authorization for treatment.  If there is 
no record of authorization for any 
specific treatment/procedure 
provided/performed at Great Falls 
Clinic/by Dr. J.A.S., it should be so 
noted for the record, along with an 
explanation as to why the treatment was 
provided/performed without authorization.  
The NAO should also obtain any records of 
treatment the Veteran may have received at 
VA Great Falls Outpatient Clinic both 
prior to and immediately following his 
March 27, 2006, nasal surgery, and copies 
of reports of any (and all) contact 
(written/fax/telephone and/or e-mail) the 
VA clinic had with the Great Falls 
Clinic/Dr. J.A.S. regarding treatment for 
the Veteran's nasal disability.

2. 	The NAO should then re-adjudicate 
the claim.  If it remains denied, the NAO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

